United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2579
                         ___________________________

                               Charles L. Sanchez, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Alan Earls, Deputy Division Director; Jeff Norman, Warden;
           Billy Dunbar, Assistant Warden; Nina Henderson, F.U.M.;
                  Richard Martin, CCM-II; Jackie Petri, CCM-I

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: October 1, 2013
                              Filed: October 16, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       Missouri prisoner Charles Sanchez, a Roman Catholic, joined a church upon
arriving at the Jefferson City Correctional Center (JCCC). In his complaint, Sanchez
alleges that JCCC officials allowed him to order a crucifix and chain even though the
items exceeded the prison’s $100 monetary-value limit. Sanchez further alleges that
JCCC officials thereafter wrongfully sanctioned him for possession of contraband—
that is, possession of a crucifix and chain valued in excess of $100. The sanctions
included twenty days of cell restriction, removal from his job assignment, removal
from the honor dormitory, and confiscation of the contraband. Sanchez brought this
lawsuit under 42 U.S.C. § 1983 claiming that the defendants violated his rights under
the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
§ 2000cc et seq., as well as his constitutional rights to freedom of religion, due
process, equal protection, and freedom from cruel and unusual punishment. He also
claimed that the defendants violated Missouri Department of Corrections policies and
procedures by ordering him to dispose of the contraband.

       The district court1 dismissed Sanchez’s lawsuit preservice and without
prejudice, holding that the claim was barred by Heck v. Humphrey, 512 U.S. 477
(1994). Sanchez appeals this dismissal and the denial of his post-judgment motion
for reconsideration, and he moves for leave to appeal in forma pauperis. We affirm
the dismissal on alternative grounds, affirm denial of his post-judgment motion for
reconsideration, and grant his motion for leave to appeal in forma pauperis.

      We find that Heck does not bar Sanchez’s § 1983 claim. In Heck, the Supreme
Court held a § 1983 claim necessarily implying the invalidity of a conviction or
sentence is not cognizable until the conviction or sentence is invalidated. 512 U.S.
at 487. However, in Muhammad v. Close, 540 U.S. 749 (2004) (per curiam), the
Court clarified that Heck does not bar a § 1983 claim that does not seek “a judgment
at odds with [the plaintiff’s] conviction or with the . . . calculation of time to be
served in accordance with the underlying sentence.” Id. at 754-55. Because nothing



      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.

                                         -2-
in the record suggests that Sanchez’s sentence would be affected by his claim,
Sanchez’s claim is not Heck-barred.

       Nevertheless, we affirm the district court’s dismissal of Sanchez’s complaint
on the alternative ground that Sanchez failed to state a claim upon which relief could
be granted. See Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013)
(explaining that dismissal may be affirmed on any basis supported by the record).
Regarding his RLUIPA and freedom of religion claims, Sanchez failed to allege
sufficient facts to suggest that his ability to practice his religion was substantially
burdened or that another less-expensive crucifix would not have been adequate for
his religious exercise. See Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 815 (8th
Cir. 2008) (holding a prisoner-plaintiff must show he “has exhausted alternative
means of accommodating his religious . . . needs” to prove a substantial burden under
RLUIPA or the Free Exercise Clause); see also Gladson v. Iowa Dep’t of Corr., 551
F.3d 825, 833-34 (8th Cir. 2009).

       With respect to his due process claim, we find that none of the challenged
sanctions—twenty days of cell restriction, removal from his job assignment, removal
from the honor dormitory, and confiscation of the contraband—constitute an atypical
and significant hardship in relation to the ordinary incidents of prison life so as to
give rise to a constitutionally protected liberty interest. See Sandin v. Conner, 515
U.S. 472, 484 (1995); see also Portley-El v. Brill, 288 F.3d 1063, 1065 (8th Cir.
2002) (holding disciplinary segregation is not an atypical and significant hardship
under Sandin); Lomholt v. Holder, 287 F.3d 683, 684 (8th Cir. 2002) (per curiam)
(holding prisoner has no constitutional right to a particular job assignment); Allen v.
Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (per curiam) (holding prisoner has no
constitutional right to a particular housing unit); Lyon v. Farrier, 730 F.2d 525, 527
(8th Cir. 1984) (per curiam) (holding prisoner has no property interest in contraband).
Additionally, in Phillips v. Norris, 320 F.3d 844 (8th Cir. 2003), we held that a



                                         -3-
prisoner has no liberty interest in having prison officials follow prison regulations.
Id. at 847.

       Sanchez’s equal protection claim also fails because he has not shown that he
was treated differently than similarly situated inmates. See Patel, 515 F.3d at 815
(requiring an inmate to show he was treated differently than similarly situated inmates
to state an equal protection claim). Nor has Sanchez alleged any facts to suggest he
was deprived of minimal life necessities in support of his cruel-and-unusual-
punishment claim. See Smith v. Copeland, 87 F.3d 265, 268 (8th Cir. 1996).

       Even if the district court abused its discretion in denying Sanchez’s post-
judgment motion, the error was harmless. A motion calling into question the
correctness of a judgment is functionally considered a Federal Rule of Civil
Procedure 59(e) motion. Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of
the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998). This court has held that abuses
of discretion under Rule 59(e) are harmless where the district court did not err in
dismissing the underlying claims. Auto Servs. Co. v. KPMG, LLP, 537 F.3d 853, 857
(8th Cir. 2008).

      Accordingly, we affirm the dismissal of Sanchez’s complaint and the denial of
his post-judgment motion. In addition, we grant his motion for leave to appeal in
forma pauperis.
                     ______________________________




                                         -4-